UNITED STATES DISTRICT COURT . Coy
SOUTHERN DISTRICT OF NEW YORK ae a . |

ee 0 See ee mt So SPD St Sl a Oe x
FREEDOM MORTGAGE Ce |
CORPORATION, oft) oy

Plaintiff, ORDER 20
‘ 19 CV 8938 (VB)
SHEINDY BRODY,

Defendant.

xX

 

By letter dated February 10, 2020, plaintiffs’ counsel notified the Court of the status of
defendant Sheindy Brody’s pending Chapter 13 bankruptcy proceeding. (Doc. #15). Counsel
notes the bankruptcy trustee filed a motion to dismiss on February 5, 2020, and that a hearing
regarding the motion is scheduled for March 11, 2020.

Accordingly, it is HEREBY ORDERED:

By May 11, 2020, and every ninety days thereafter, plaintiff shall update the Court
regarding the status of defendant’s bankruptcy proceeding. If the bankruptcy proceeding is
dismissed before May 11, 2020, plaintiff shall notify this Court within one week of such
dismissal.

Dated: February 11, 2020
White Plains, NY

SO ORDERED:

WU

Vincent L. Briccetti
United States District Judge

 
